NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                       Fed. R. App. P. 32.1



              United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois  60604

                                      Argued February 24, 2011
                                       Decided April 28, 2011

                                                  Before

                                WILLIAM J. BAUER,  Circuit Judge

                                RICHARD A. POSNER,  Circuit Judge

                                DANIEL A. MANION,  Circuit Judge



No. 10‐3282

James Hendrix, et al.,                                     Appeal from the United States District
                         Plaintiffs‐Appellants,            Court for the Southern District of
                                                           Indiana, Indianapolis Division
       v.
                                                           No. 09 CV 00099
Maury Plambeck, in his official capacity
as City of Indianapolis Director of                        Sarah Evans Barker, Judge.
Metropolitan Development,
                       Defendant‐Appellee.



                                              O R D E R

        After many months of notices and hearings, the City of Indianapolis tore down a public
nuisance—a former bar that had fallen into disrepair. There was some confusion about who
actually owned the property before it was razed, but it is clear that the owner did not seek
compensation through the Indiana courts. Instead he and another party opted to file suit under
§  1983,  claiming  a  Fifth  Amendment  takings  violation  and  a  Fourteenth  Amendment  due
process violation. The district court dismissed the suit because the claims were not ripe and
otherwise meritless. Plaintiffs appeal, and we affirm.
No. 10‐3232                                                                                      Page 2


                                                   I. 

       In June 2007, two engineers employed by the Indianapolis Department of Public Works
were examining commercial buildings in Indianapolis. One of those buildings at 1409 East
Washington is the focus of this lawsuit. From the outside, the engineers could tell that on the
rear part of the building the roof was collapsing. More engineers were called in, and they all
agreed that the building was unsafe. A placard was placed on the building alerting the owner
and public to that effect. 

        The next month, when the City of Indianapolis tried to speak with the owner of record,
Darlene Ramsey, and have her fix the roof, they ended up talking with  James Smith, who
identified himself as Ramsey’s common‐law wife. 1 One of the engineers told Smith about the
problems with the property and the steps he would have to take to remedy them. Over the next
several months, the City waited for Smith to submit some proposed plans on how he would fix
the roof, but he never did. 

        So in October of that year, the City got an inspection warrant and went inside to check
out  the  interior.  Up  until  this  time,  the  City’s  engineers  had  only  observed  the  building’s
exterior problems. Once inside, the engineers saw that the roof was collapsed, the floors were
crumbling, the ceiling was falling in at parts, the staircase was collapsed, wires were exposed,
gas tanks and liquor bottles were scattered throughout the place, and there was even a gun on
the floor. In other words, the building was dilapidated and a nuisance. After seeing all this, the
City declared it a hazard and ordered it demolished. A public hearing on the matter was set for
January and notice was sent to Ramsey. There is a dispute about whether she actually received
the letter or whether it was returned. Regardless, the City also had a copy of the notice hand‐
delivered  to  her  home,  and  notice  was  twice  published  in  the  Indianapolis  Star.  Neither
Ramsey nor Smith attended the hearing, and the building was ordered demolished.

         A month later, Ramsey and Smith retained an attorney and sought judicial review
of  the  demolition  order.  A  hearing  on  the  matter  was  eventually  held  in  May.  At  the
hearing, Ramsey told the judge that she had recently quitclaimed the property to James
Hendrix, the party of interest in this appeal.  Hendrix attended the hearing and at that time
worked  as  a  paralegal  for  Ramsey’s  attorney.  When  the  judge  learned  that  Ramsey  no
longer owned the property, he held that she lacked standing to object to the demolition


        1
          Indiana does not recognize common‐law marriages. Indiana Code § 31–11–8–5; Vaughn
v. State, 782 N.E.2d 414, 422 n.6 (Ind. Ct. App. 2003). So, presumably Ramsey and Smith were
cohabiting for some extended period of time.   
No. 10‐3232                                                                                    Page 3


order and overruled her objections. At this time, Hendrix did not try to intervene; instead
he  waited  for  a  week  and  then  filed  a  motion  to  intervene.  His  motion  was  denied  as
untimely, and the building was destroyed in July—a full year after it was deemed unsafe. 

        Sometime later, Smith and Hendrix sued the City under § 1983, claiming that its
actions constituted a taking of Hendrix’s property and otherwise violated his due process
rights.  From  the  complaint  and  briefs,  it  was  unclear  what  Smith’s  claim  was,  and  the
district  court  dismissed  him  from  the  case.  The  district  court  also  granted  summary
judgment  for  the  City,  holding  that  because  Hendrix  had  not  yet  pursued  an  inverse‐
condemnation claim in the state courts, his claims were not ripe. It also held that Hendrix’s
Fourth Amendment claim was waived and otherwise meritless. 



                                                  II.

        We review the district court’s grant of summary judgment de novo and construe all
facts and reasonable inferences in Hendrix and Smith’s favor. Winsley v. Cook County,  563
F.3d 598, 602–03 (7th Cir. 2009). 

                                                  A.

        On appeal, Hendrix makes the same principal argument he did below: when the City
demolished  the  building  this  constituted  a  taking  under  the  Fifth  Amendment  and
otherwise  violated  his  due  process  rights.  The  fact  that  Hendrix  labels  his  claim  as  a
“taking” and a “due process violation” does not affect the analysis. River Park, Inc., v. City
of Highland Park, 23 F.3d 164, 167 (7th Cir. 1994). Regardless of how Hendrix labels his claim,
in this area of the law there are certain steps a property owner must take before bringing
a § 1983 lawsuit. Hager v. City of W. Peoria, 84 F.3d 865, 869 (7th Cir. 1996) (“The exhaustion
requirement  of  Williamson  County  applies  whether  plaintiffs  claim  an  uncompensated
taking, inverse condemnation, or due process violation.”).

          The Fifth Amendment does not prohibit any taking of property by the state, only
“taking without just compensation.” Williamson Cnty. Reg’l Planning Comm’n v. Hamilton
Bank, 473 U.S. 172, 194 (1985). This means that before filing suit under § 1983, a property
owner must seek compensation in the state courts by filing an inverse‐condemnation suit.
Id.  at  195,  n.13.  In  other  words,  “a  takings  claim  does  not  accrue  until  available  state
remedies  have  been  tried  and  proven  futile.”  SGB  Fin.  Serv.  v.  Consolidated  City  of
Indianapolis‐Marion Cnty, 235 F.3d 1036, 1037 (7th Cir. 2000). Here, Hendrix has not pursued
the remedies that Indiana has provided for property owners who claim they have had their
No. 10‐3232                                                                                    Page 4


property taken by the state. See Ind. Code 32‐24‐1‐16, et seq. (providing the procedure for
such  claims);  Hoagland  v.  Town  of  Clear  Lake,  Ind.,  415  F.3d  693,  699  (noting  “[w]e  have
previously determined that Indiana law provides an adequate state remedy through Ind.
Code § 32‐24‐1‐16”). Thus, his claims are not ripe, and the district court properly dismissed
them as such. 

        It’s worth noting that while Hendrix does not have a federal takings claim because
he failed to exhaust his state remedies before filing this suit, there is another reason his
claim would likely fail if he did pursue an inverse‐condemnation suit: the City did not take
Hendrix’s property. A “taking” occurs when the state either uses its regulatory or eminent‐
domain power to take a private party’s property for public use, even if that means giving
it to another private party. Kelo v. City of New London, 545 U.S. 469, 484 (2005). When that
happens the state must provide just compensation to the owner. But that doesn’t mean that
when  the  state  damages    private  property  when  exercising  its  police  power  there  is
necessarily a taking. Johnson v. Manitowoc Cty., __ F.3d __, 2011 WL 814996 at *5 (7th Cir.
March 10, 2011). 

         The state may destroy property that is a public nuisance, and that “is very different
from taking property for public use, or from depriving a person of his property without due
process of law.” Baker v. Mueller, 222 F.2d 180, 182 (7th Cir. 1955) (quotation omitted). When
the state razes a public nuisance, it is acting within its traditional police power.  McKenzie
v. City of Chicago, 118 F.3d 552, 557 (7th Cir.  1997) (“Razing nuisances, like killing diseased
livestock and burning infected plants, is a time‐honored use of a state’s police power”); see
also 409 Land Trust v. City of South Bend, 709 N.E.2d 348, 350 (Ind. Ct. App. 1999)(“Attempts
by  the  Building  Department  to  enforce  building  and  safety  codes  do  not  amount  to  a
taking.”). And the owner of that nuisance property does not reap a benefit from the state
because his property has to be razed to cure the nuisance. Texaco, Inc. v. Short, 454 U.S. 516,
530 (1982) (noting “this Court has never required the State to compensate the owner for the
consequences of his own neglect”). It’s just one of the many burdens that attach to living
in a civilized society. That’s precisely what happened here. The building was a nuisance,
and when Ramsey and then Hendrix refused to fix it, the City had to have it razed. Their
neglect does not entitle Hendrix to compensation.  In fact, when, as here, the owner retains
title to the property, the City has the right to place a lien against the property for the cost
of razing the building. Ind. Code § 36‐7‐9‐11(a)(1). 

        In the complaint, Hendrix alludes to a procedural due process claim as well—his
complaint  makes  allegations  to  that  effect  but  on  appeal  the  issue  is  neither  clear  nor
developed. [Tab 12]. Even if he was making a procedural due process claim on the City’s
use of its police power, it too would fail. We have found that much less notice than what the
No. 10‐3232                                                                                Page 5


City gave satisfies any procedural due process concerns.  See Pierce v. Village of Divernon, Ill., 
17 F.3d 1074, 1079–80 (7th Cir. 1994) (holding actual notice and an opportunity to abate
satisfies the due process concerns). Thus, the district court did not err in granting summary
judgment on all of Hendrix’s claims concerning the city razing his property.  
                                              B. 

        The district court also found that Smith and Hendrix had waived some claims. In
particular, it found that Smith’s claims were waived because he fails to allege a cause of
action.  The  complaint  makes  mention  of  Smith  having  a  mortgage  on  the  property  but
nothing more.  It is unclear whether Smith was trying to piggy back on Hendrix’s claims but
to the extent he was, his argument is waived and otherwise without merit. See Argyrpopulos
v. City of Alton, 539 F.3d 724, 738 (7th Cir. 2008) (holding undeveloped claims are waived). 

        Also, in response to the City’s motion for summary judgment, Hendrix made some
references to a Fourth Amendment violation. He did not move to amend his complaint, and
his allegations concerning a Fourth Amendment violation are undeveloped even on appeal. 
Accordingly, the district court did not err in holding that Hendrix’s Fourth Amendment
claims were waived and otherwise without merit.  Id.



                                               III.

       In sum, we agree with the district court that Hendrix has failed to exhaust his state‐
court remedies. So we lack jurisdiction to rule on his claims. Further, the district court did
not err in dismissing Smith’s and Hendrix’s undeveloped claims.  Accordingly, the judg‐
ment of the district court is AFFIRMED.